Title: Littleton Dennis Teackle to James Madison, 22 March 1826
From: Teackle, Littleton Dennis
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Baltimore,
                                
                                22d March 1826
                            
                        
                        I have taken the liberty of addressing to you a News-paper, containing An Act of the General Assembly of this
                            State, passed at its late Session—This is a part of the plan which you were pleased to approve of some years ago. After
                            repeated attempts to carry the whole in one System, I was induced to limit the scheme to the elementary, or primary
                            schools—Hereafter, it is my intention to introduce the higher branches in succession, with Agricultural Institutions and
                            Pattern farms, in several bills; and I shall not despair of eventual success—The fundamental seminaries are certainly of
                            primary consideration—Such a System has long been a favorite hobby, and I entertain very high hopes from its operation
                            With great respect and esteem I am, Dear Sir, Your obedient Servant
                        
                            
                                Littleton Dennis Teackle
                            
                        
                    